EXHIBIT 10.32
 

--------------------------------------------------------------------------------

 
 
EMPLOYMENT AGREEMENT
 
BETWEEN
 
JEFFERY C. MCWEY
 
AND
 
GLOBAL PAYMENTS INC.
 
Dated as of October 26, 2001
 
 
 

--------------------------------------------------------------------------------

 
 





--------------------------------------------------------------------------------

 
EMPLOYMENT AGREEMENT
 
CONTENTS
 
  1.
  
Effective Date
  
1
2.
  
Employment
  
1
3.
  
Employment Period
  
1
4.
  
Extent of Service
  
1
5.
  
Compensation and Benefits
  
2
    
(a)  Base Salary
  
2
    
(b)  Incentive and Savings Plans
  
2
    
(c)  Welfare Benefit Plans
  
3
    
(d)  Expenses
  
3
    
(e)  Fringe Benefits
  
3
6.
  
Change in Control
  
3
7.
  
Termination of Employment
  
4
    
(a)  Death, Retirement or Disability
  
4
    
(b)  Termination by the Company
  
4
    
(c)  Termination by Executive
  
5
    
(d)  Notice of Termination
  
5
    
(e)  Date of Termination
  
6
8.
  
Obligations of the Company upon Termination
  
6
    
(a)  Prior to a Change in Control: Termination by Executive for Good Reason;
Termination by the Company Other Than for Poor Performance, Cause or Disability
  
6
    
(b)  Prior to Change in Control: Termination by the Company for Poor Performance
  
7
    
(c)  After or in Connection with a Change in Control: Termination by Executive
for Good Reason; Termination by the Company Other Than for Cause or Disability
  
9
    
(d)  Death, Disability or Retirement
  
10





--------------------------------------------------------------------------------

    
(e)  Cause or Voluntary Termination without Good Reason
  
10
9.
  
Non-exclusivity of Rights
  
10
10.
  
Certain Additional Payments by the Company
  
10
11.
  
Costs of Enforcement
  
13
12.
  
Representations and Warranties
  
13
13.
  
Restrictions on Conduct of Executive
  
13
    
(a)  General
  
13
    
(b)  Definitions
  
13
    
(c)  Restrictive Covenants
  
15
    
(d)  Enforcement of Restrictive Covenants
  
17
14.
  
Arbitration
  
17
15.
  
Letter of Credit
  
18
16.
  
Assignment and Successors
  
18
17.
  
Miscellaneous
  
19
    
(a)  Waiver
  
19
    
(b)  Severability
  
19
    
(c)  Other Agents
  
19
    
(d)  Entire Agreement
  
19
    
(e)  Governing Law
  
19
    
(f)  Notices
  
19
    
(g)  Amendments and Modifications
  
20

 





--------------------------------------------------------------------------------

 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this 26th
day of October, 2001 by and between Global Payments Inc., a Georgia corporation
(the “Company”), and Jeffery C. McWey (“Executive”), to be effective as of the
Effective Date, as defined in Section 1.
 
BACKGROUND
 
Executive shall serve as the Chief Marketing Officer of the Company. Executive
and the Company desire to memorialize the terms of such employment in this
Agreement. In addition, the Board of Directors of the Company (the “Board”), has
determined that it is in the best interests of the Company and its stockholders
to assure that the Company will have the continued dedication of the Executive,
notwithstanding the possibility, threat or occurrence of a Change in Control (as
defined below) of the Company. As it is desired and anticipated that Executive
will continue to be employed and provide services for the Company’s successor
for at least 24 months following a Change in Control, one purpose of this
Agreement is to provide Executive with compensation and benefits arrangements
which ensure that the compensation and benefits expectations of Executive will
be satisfied and which are competitive with those of other corporations.
Therefore, in order to accomplish these objectives, the Board has caused the
Company to enter into this Agreement. The terms of this Agreement replace any
terms that might have been contained in any offer letter or other communication
regarding Executive’s employment.
 
NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
1.  Effective Date.    The effective date of this Agreement (the “Effective
Date”) is October 26, 2001.
 
2.  Employment.    Executive is hereby employed as the Chief Marketing Officer
of the Company. In such capacity, Executive shall have the responsibilities
commensurate with such position as shall be assigned to him by the Chief
Executive Officer of the Company, in accordance with the policies and objectives
established by the Board.
 
3.  Employment Period.    Executive’s employment hereunder shall begin on the
Effective Date and continue until terminated in accordance with Section 7 hereof
(the “Employment Period”).
 
4.  Extent of Service.    During the Employment Period, Executive shall render
his services to the Company (or to its successor following a Change in Control)
in conformity with professional standards, in a prudent and workmanlike manner
and in a manner consistent with the obligations imposed on officers of
corporations under applicable law. Executive shall promote the interests of the
Company and its subsidiaries in carrying out



1



--------------------------------------------------------------------------------

 
Executive’s duties and shall not deliberately take any action which could, or
fail to take any action which failure could, reasonably be expected to have a
material adverse effect upon the business of the Company or any of its
subsidiaries or any of their respective affiliates. Executive agrees to devote
his business time, attention, skill and efforts exclusively to the faithful
performance of his duties hereunder (both before and after a Change in Control);
provided, however, that it shall not be a violation of this Agreement for
Executive to (i) devote reasonable periods of time to charitable and community
activities and, with the approval of the Company, industry or professional
activities, and/or (ii) manage personal business interests and investments, so
long as such activities do not materially interfere with the performance of
Executive’s responsibilities under this Agreement.
 
5.    Compensation and Benefits.
 
(a)  Base Salary.    Thereafter, during the Employment Period, the Company will
pay to Executive a base salary in the amount of U.S. $275,000 per year (“Base
Salary”), less normal withholdings, payable in equal bi-weekly or other
installments as are customary under the Company’s payroll practices from time to
time. The Compensation Committee of the Board shall review Executive’s Base
Salary periodically and in its sole discretion, subject to approval of the
Board, may increase Executive’s Base Salary from time to time. The periodic
review of Executive’s salary by the Board will consider, among other things,
Executive’s own performance and the Company’s performance.
 
(b)  Incentive and Savings Plans.    During the Employment Period, Executive
shall be entitled to participate in incentive and savings plans, practices,
policies and programs applicable generally to employees of the Company. Certain
executive programs will be made available on a selective basis at the discretion
of the Chief Executive Officer or the Compensation Committee of the Board.
Without limiting the foregoing, the following shall apply:
 
(i)  Annual Bonus.    For the fiscal year 2001, Executive will only have the
opportunity to work for seven out of the twelve months of the fiscal year. As a
result, Executive will have a prorated bonus opportunity of $87,500, based on
100% achievement of agreed-upon financial and performance objectives. Each year
thereafter the Chief Executive Officer and the Executive shall establish
Executive’s annual bonus opportunity, based on 100% achievement of agreed-upon
financial and performance objectives. The Executive’s annual bonus opportunity
as determined pursuant to the foregoing shall be referred to herein as the
“Bonus Opportunity”. The Company may determine in any year that a portion of the
Bonus Opportunity for that year will be deferred based upon sustained results
over time. The annual Bonus Opportunity and specific performance and financial
objectives will be set forth in Executive’s individual performance and incentive
plan for each year.
 
(ii)  Incentive Awards.    On or about the Effective Date, the Company made a
grant of stock options to Executive as a long-term incentive for performance and



2



--------------------------------------------------------------------------------

 
in consideration for entering into this Agreement. Further grants of incentive
awards may be made to Executive in future years. If Executive is (a) an active
employee on June 1, 2002, (b) his employment has not been terminated, and (c) he
has neither sent nor received a Notice of Termination as provided hereunder,
Executive shall be granted a restricted stock award of 9960 shares. The
restriction on such stock shall remain in place until June 1, 2006 and shall be
subject to the other terms and conditions contained in the agreement to be
entered into between employee and the Company at the time such grant is made.
 
(c)  Welfare Benefit Plans.    During the Employment Period, Executive and
Executive’s family shall be eligible for participation in, and shall receive all
benefits under, the welfare benefit plans, practices, policies and programs
provided by the Company (including, without limitation, medical, prescription,
dental, disability, employee life, group life, accidental death and travel
accident insurance plans and programs) (“Welfare Plans”).
 
(d)  Expenses.    During the Employment Period, Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by Executive
in accordance with the policies, practices and procedures of the Company.
 
(e)  Fringe Benefits.    During the Employment Period, Executive shall be
entitled to fringe benefits in accordance with the plans, practices, programs
and policies of the Company.
 
6.  Change in Control.    For the purposes of this Agreement, a “Change in
Control” shall mean:
 
(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (a), the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition by a Person who is on the Effective Date the beneficial owner of 35%
or more of the Outstanding Company Voting Securities, (ii) any acquisition
directly from the Company, (iii) any acquisition by the Company which reduces
the number of Outstanding Company Voting Securities and thereby results in any
person having beneficial ownership of more than 35% of the Outstanding Company
Voting Securities, (iv) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company, or (v) any acquisition by any corporation pursuant to a transaction
which complies with clauses (i) and (ii) of subsection (b) of this Section 6; or
 
(b) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or



3



--------------------------------------------------------------------------------

 
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, and (ii) no Person (excluding the Company
or any employee benefit plan (or related trust) of the Company or such
corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 35% or more of the combined voting power of the then
outstanding voting securities of such corporation except to the extent that such
ownership existed prior to the Business Combination; provided, however, that
 
(c) Notwithstanding anything in this definition to the contrary, a restructuring
and/or separation of any line of business or business unit from the Company will
not of itself constitute a Change in Control.
 
7.    Termination of Employment
 
(a)  Death, Retirement or Disability.    Executive’s employment and the
Employment Period shall terminate automatically upon Executive’s death or
Retirement. For purposes of this Agreement, “Retirement” shall mean normal
retirement as defined in the Company’s then-current retirement plan, or there is
no such retirement plan, “Retirement” shall mean voluntary termination after age
65 with ten years of service. If the Company determines in good faith that the
Disability of Executive has occurred (pursuant to the definition of Disability
set forth below), it may give to Executive written notice of its intention to
terminate Executive’s employment. In such event, Executive’s employment with the
Company shall terminate effective on the 30th day after receipt of such written
notice by Executive (the “Disability Effective Date”), provided that, within the
30 days after such receipt, Executive shall not have returned to full-time
performance of Executive’s duties. For purposes of this Agreement, “Disability”
shall mean a mental or physical disability as determined by the Board in
accordance with standards and procedures similar to those under the Company’s
employee long-term disability plan, if any. At any time that the Company does
not maintain such a long-term disability plan, Disability shall mean the
inability of Executive, as determined by the Board, to substantially perform the
essential functions of his regular duties and responsibilities due to a
medically determinable physical or mental illness which has lasted (or can
reasonably be expected to last) for a period of six consecutive months.



4



--------------------------------------------------------------------------------

 
(b)  Termination by the Company.    The Company may terminate Executive’s
employment for Poor Performance or with or without Cause. For purposes of this
Agreement:
 
“Poor Performance” shall mean the consistent failure of Executive to meet
reasonable performance expectations (other than any such failure resulting from
incapacity due to physical or mental illness); provided, however, that
termination for Poor Performance shall not be effective unless at least 30 days
prior to such termination Executive shall have received written notice from
Chief Executive Officer or the Board which specifically identifies the manner in
which the Board or the Chief Executive Officer believes that Executive has not
met performance expectations and Executive shall have failed after receipt of
such notice to resume the diligent performance of his duties to the satisfaction
of the Chief Executive Officer or the Board; and
 
“Cause” shall mean:
 
(i) the willful and continued failure of Executive to perform substantially
Executive’s duties with the Company (other than any such failure resulting from
incapacity due to physical or mental illness, and specifically excluding any
failure by Executive, after reasonable efforts, to meet performance
expectations), after a written demand for substantial performance is delivered
to Executive by the President, Chief Executive Officer or the Board of Directors
of the Company which specifically identifies the manner in which such Board or
officer believes that Executive has not substantially performed Executive’s
duties, or
 
(ii) any act of fraud, misappropriation, embezzlement or similar dishonest or
wrongful act by Executive, or
 
(iii) Executive’s abuse of alcohol or any substance which materially interferes
with Executive’s ability to perform services on behalf of the Company, or
 
(iv) Executive’s conviction for, or plea of guilty or nolo contendere to, a
felony.
 
(c)  Termination by Executive.    Executive’s employment may be terminated by
Executive for Good Reason or no reason. For purposes of this Agreement, “Good
Reason” shall mean:
 
(i) without the written consent of Executive, the assignment to Executive to a
position other than Executive Vice President and Chief Marketing Officer.
 
(ii) a reduction by the Company in Executive’s Base Salary and benefits as in
effect on the Effective Date or as the same may be increased from time to time,
unless a similar reduction is made in salary and benefits of similarly-situated
senior executives;



5



--------------------------------------------------------------------------------

 
(iii) the Company’s requiring Executive, without his consent, to be based at any
office or location other than in the greater metropolitan area of the city in
which his office is located at the Effective Date; or
 
(iv) any failure by the Company to comply with and satisfy Section 16(c) of this
Agreement.
 
(d)  Notice of Termination.    Any termination by the Company for Poor
Performance or Cause, or by Executive for Good Reason, shall be communicated by
Notice of Termination to the other party hereto given in accordance with Section
17(f) of this Agreement. For purposes of this Agreement, a “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so indicated
and (iii) if the Date of Termination (as defined below) is other than the date
of receipt of such notice, specifies the termination date (which date shall be
not more than 30 days after the giving of such notice). The failure by Executive
or the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Good Reason, Poor Performance or
Cause shall not waive any right of Executive or the Company, respectively,
hereunder or preclude Executive or the Company, respectively, from asserting
such fact or circumstance in enforcing Executive’s or the Company’s rights
hereunder.
 
(e)  Date of Termination.    “Date of Termination” means (i) if Executive’s
employment is terminated other than by reason of death, Disability or
Retirement, the date of receipt of the Notice of Termination, or any later date
specified therein (which shall not be more than 60 days after the date of
delivery of the Notice of Termination), or (ii) if Executive’s employment is
terminated by reason of death, Disability or Retirement, the Date of Termination
will be the date of death or Retirement, or the Disability Effective Date, as
the case may be.
 
8.    Obligations of the Company upon Termination.
 
(a)  Prior to a Change in Control: Termination by Executive for Good Reason;
Termination by the Company Other Than for Poor Performance, Cause or
Disability.    If, prior to a Change in Control, the Company shall terminate
Executive’s employment other than for Poor Performance, Cause or Disability, or
Executive shall terminate employment for Good Reason within a period of 90 days
after the occurrence of the event giving rise to Good Reason, then (and with
respect to the payments and benefits described in clauses (ii) through (vii)
below, only if Executive executes a Release in substantially the form of Exhibit
A hereto (the “Release”)):
 
(i)  the Company shall pay to Executive in a lump sum in cash within 30 days
after the Date of Termination the sum of (A) Executive’s Base Salary through the



6



--------------------------------------------------------------------------------

 
Date of Termination to the extent not theretofore paid, and (B) any accrued
vacation pay to the extent not theretofore paid (the sum of the amounts
described in clauses (A) and (B) shall be hereinafter referred to as the
“Accrued Obligations”); and
 
(ii)  for the longer of six months or until Executive becomes employed with a
subsequent employer, earns an income from becoming an owner, partner, or an
independent contractor of any other entity, or in the event Employee earns an
income from becoming a consultant, starting a business, or otherwise, but in no
event to exceed 18 months from the Date of Termination (the “Normal Severance
Period”), the Company will continue to pay Executive an amount equal to his
monthly Base Salary, payable in equal monthly or more frequent installments as
are customary under the Company’s payroll practices from time to time; provided,
however that the Company’s obligation to make or continue such payments shall
cease if Executive violates any of the Restrictive Covenants (as defined in
Section 13(a) of this Agreement) and fails to remedy such violation to the
satisfaction of the Board within 10 days of notice of such violation; and
 
(iii)  during the Normal Severance Period, the Company shall continue benefits
to Executive and/or Executive’s family at least equal to those which would have
been provided to them in accordance with the Welfare Plans described in Section
5(c) of this Agreement if Executive’s employment had not been terminated;
provided, however that the Company’s obligation to provide such benefits shall
cease if Executive violates any of the Restrictive Covenants (as defined in
Section 13(a) of this Agreement) and fails to remedy such violation to the
satisfaction of the Board within 10 days of notice of such violation; and
 
(iv)  not later than 30 days after the Date of Termination, Executive will be
paid a bonus for the year in which the Date of Termination occurs in an amount
equal to the greater of (1) 50% of his Bonus Opportunity (as defined in Section
5(b)(i)) for such year, or (2) 100% of his Bonus Opportunity (prorated through
the Date of Termination) adjusted up or down by reference to his year-to-date
performance at the Date of Termination in relation to the prior established
performance objectives under Executive’s bonus plan for such year; and
 
(v)  all grants of restricted stock of the Company (“Restricted Stock”) held by
Executive as of the Date of Termination will become immediately vested as of the
Date of Termination; and
 
(vi)  all of Executive’s options to acquire Common Stock of the Company
(“Options”) that would have become vested (by lapse of time) within the 24-month
period following the Date of Termination had Executive remained employed during
such period will become immediately vested as of the Date of Termination; and
 
(vii)  notwithstanding the provisions of the applicable Option agreement, all of
Executive’s vested but unexercised Options as of the Date of Termination
(including those with accelerated vesting pursuant to Section 8(a)(vi) above)



7



--------------------------------------------------------------------------------

 
shall remain exercisable through the earlier of (A) the original expiration date
of the Option, or (B) the 90th day following the end of the Normal Severance
Period; and
 
(viii)  to the extent not theretofore paid or provided, the Company shall timely
pay or provide to Executive any other amounts or benefits required to be paid or
provided or which Executive is eligible to receive under any plan, program,
policy or practice or contract or agreement of the Company (such other amounts
and benefits shall be hereinafter referred to as the “Other Benefits”).
 
(b) Prior to a Change in Control: Termination by the Company for Poor
Performance.    If, prior to the occurrence of a Change in Control, the Company
shall terminate Executive’s employment for Poor Performance, then (and with
respect to the payments and benefits described in clauses (ii) through (vii)
below, only if Executive executes the Release):
 
(i) the Company shall pay to Executive the Accrued Obligations in a lump sum in
cash within 30 days after the Date of Termination; and
 
(ii) for the shorter of 12 months after the Date of Termination or until
Executive becomes employed with a subsequent employer, earns an income from
becoming an owner, partner, or an independent contractor of any other entity, or
in the event Employee earns an income from becoming a consultant, starting a
business, or otherwise, (the “Poor Performance Severance Period”), the Company
will continue to pay Executive an amount equal to his monthly Base Salary,
payable in equal monthly or more frequent installments as are customary under
the Company’s payroll practices from time to time; provided, however that the
Company’s obligation to make or continue such payments shall cease if Executive
violates any of the Restrictive Covenants (as defined in Section 13(a) of this
Agreement) and fails to remedy such violation to the satisfaction of the Board
within 10 days of notice of such violation; and
 
(iii) during the Poor Performance Severance Period, the Company shall continue
benefits to Executive and/or Executive’s family at least equal to those which
would have been provided to them in accordance with the Welfare Plans described
in Section 5(c) of this Agreement if Executive’s employment had not been
terminated; provided, however that the Company’s obligation to provide such
benefits shall cease if Executive violates any of the Restrictive Covenants (as
defined in Section 13(a) of this Agreement) and fails to remedy such violation
to the satisfaction of the Board within 10 days of notice of such violation; and
 
(iv) not later than 30 days after the Date of Termination, Executive will be
paid a bonus for the year in which the Date of Termination occurs in an amount
equal to 100% of his Bonus Opportunity (prorated through the Date of
Termination) adjusted up or down by reference to his year-to-date performance at
the Date of Termination in relation to the prior established performance
objectives under Executive’s bonus plan for such year; and



8



--------------------------------------------------------------------------------

 
(v)  all grants of Restricted Stock held by Executive as of the Date of
Termination that would have become vested (by lapse of time) within the 24-month
period following the Date of Termination had Executive remained employed during
such period will become immediately vested as of the Date of Termination; and
 
(vi)  all of Executive’s Options that would have become vested (by lapse of
time) within the 24-month period following the Date of Termination had Executive
remained employed during such period will become immediately vested and
exercisable as of the Date of Termination; and
 
(vii)  notwithstanding the provisions of the applicable Option agreement, all of
Executive’s vested but unexercised Options as of the Date of Termination
(including those with accelerated vesting pursuant to the Section 8(b)(vi)
above) shall remain exercisable through the earlier of (A) the original
expiration date of the Option, or (B) the 90th day following the end of the
later of (1) six months from the Date of Termination, or (2) the end of the Poor
Performance Severance Period; and
 
(viii)  to the extent not theretofore paid or provided, the Company shall timely
pay or provide to Executive his Other Benefits.
 
(c)  After or in Connection with a Change in Control: Termination by Executive
for Good Reason; Termination by the Company Other Than for Cause or
Disability.    If there occurs a Change in Control and, within 36 months
following such Change in Control (or if Executive can reasonably show that such
termination by the Company was in anticipation of the Change in Control), the
Company shall terminate Executive’s employment other than for Cause or
Disability, or Executive shall terminate employment for Good Reason, then (and
with respect to the payments and benefits described in clauses (ii) through
(vii) below, only if Executive executes the Release):
 
(i)  the Company (or its successor) shall pay to Executive the Accrued
Obligations in a lump sum in cash within 30 days after the Date of Termination;
and
 
(ii)  for 24 months after the Date of Termination (the “Change in Control
Severance Period”), the Company (or its successor) will, as a severance benefit,
continue to pay Executive an amount equal to his monthly Base Salary, payable in
equal monthly or more frequent installments as are customary under the Company’s
payroll practices from time to time; provided, however that the Company’s
obligation to make or continue such payments shall cease if Executive violates
any of the Restrictive Covenants (as defined in Section 13(a) of this Agreement)
and fails to remedy such violation to the satisfaction of the Board within 10
days of notice of such violation; and
 
(iii)  during the Change in Control Severance Period, the Company shall continue
benefits to Executive and/or Executive’s family at least equal to those which



9



--------------------------------------------------------------------------------

 
would have been provided to them in accordance with the Welfare Plans described
in Section 5(c) of this Agreement if Executive’s employment had not been
terminated; provided, however that the Company’s obligation to provide such
benefits shall cease if Executive violates any of the Restrictive Covenants (as
defined in Section 13(a) of this Agreement) and fails to remedy such violation
to the satisfaction of the Board within 10 days of notice of such violation; and
 
(iv)  not later than 30 days after the Date of Termination, Executive will be
paid a bonus for the year in which the Date of Termination occurs in an amount
equal to 100% of his Bonus Opportunity (as defined in Section 5(b)(i)); and
 
(v)  all grants of Restricted Stock held by Executive as of the Date of
Termination will become immediately vested as of the Date of Termination; and
 
(vi)  all of Executive’s Options held by Executive as of the Date of Termination
will become immediately vested and exercisable as of the Date of Termination;
and
 
(vii)  notwithstanding the provisions of the applicable Option agreement, all of
Executive’s vested but unexercised Options as of the Date of Termination
(including those with accelerated vesting pursuant to the Section 8(c)(vi)
above) shall remain exercisable through the earlier of (A) the original
expiration date of the Option, or (B) the 90th day following the end of the
Change in Control Severance Period; and
 
(viii)  to the extent not theretofore paid or provided, the Company shall timely
pay or provide to Executive his Other Benefits.
 
(d)  Death, Disability or Retirement.    Regardless of whether or not a Change
in Control shall have occurred, if Executive’s employment is terminated by
reason of Executive’s death, Disability or Retirement, this Agreement shall
terminate without further obligations to Executive or his estate or legal
representatives under this Agreement, other than for payment of Accrued
Obligations and the timely payment or provision of Other Benefits. Accrued
Obligations shall be paid to Executive’s estate or beneficiary, as applicable,
in a lump sum in cash within 30 days of the Date of Termination. With respect to
the provision of Other Benefits, the term Other Benefits as used in this Section
8(d) shall include, without limitation, and Executive or his estate and/or
beneficiaries shall be entitled to receive, benefits under such plans, programs,
practices and policies relating to death, disability or retirement benefits, if
any, as are applicable to Executive on the Date of Termination.
 
(e)  Cause or Voluntary Termination without Good Reason.    Regardless of
whether or not a Change in Control shall have occurred, if Executive’s
employment shall be terminated for Cause, or if Executive voluntarily terminates
employment without Good Reason, this Agreement shall terminate without further
obligations to Executive, other



10



--------------------------------------------------------------------------------

 
than for payment of Accrued Obligations and the timely payment or provision of
Other Benefits.
 
9.  Non-exclusivity of Rights.    Nothing in this Agreement shall prevent or
limit Executive’s continuing or future participation in any plan, program,
policy or practice provided by the Company and for which Executive may qualify,
nor, subject to Section 17(d), shall anything herein limit or otherwise affect
such rights as Executive may have under any contract or agreement with the
Company. Amounts which are vested benefits or which Executive is otherwise
entitled to receive under any plan, policy, practice or program of or any
contract or agreement with the Company at or subsequent to the Date of
Termination shall be payable in accordance with such plan, policy, practice or
program or contract or agreement except as explicitly modified by this
Agreement.
 
10.  Certain Additional Payments by the Company.
 
(a)  Anything in this Agreement to the contrary notwithstanding and except as
set forth below, in the event it shall be determined that any payment or
distribution by the Company to or for the benefit of Executive (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise, but determined without regard to any additional payments required
under this Section 10) (a “Payment”) would be subject to the excise tax imposed
by Section 4999 of the Code or any interest or penalties are incurred by
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then Executive shall be entitled to receive an additional payment
(a “Gross-Up Payment”) in an amount such that after payment by Executive of all
taxes (including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments. Notwithstanding the foregoing provisions of this
Section 10(a), if it shall be determined that Executive is entitled to a
Gross-Up Payment, but that Executive, after taking into account the Payments and
the Gross-Up Payment, would not receive a net after-tax benefit of at least
$50,000 (taking into account both income taxes and any Excise Tax) as compared
to the net after-tax proceeds to Executive resulting from an elimination of the
Gross-Up Payment and a reduction of the Payments, in the aggregate, to an amount
(the “Reduced Amount”) such that the receipt of Payments would not give rise to
any Excise Tax, then no Gross-Up Payment shall be made to Executive and the
Payments, in the aggregate, shall be reduced to the Reduced Amount. In that
event, Executive shall direct which Payments are to be modified or reduced.
 
(b)  Subject to the provisions of Section 10(c), all determinations required to
be made under this Section 10, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by Arthur Andersen LLP
or such other certified public accounting firm reasonably acceptable to the
Company as may be



11



--------------------------------------------------------------------------------

 
designated by Executive (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and Executive within 15 business
days of the receipt of notice from Executive that there has been a Payment, or
such earlier time as is requested by the Company. In the event that the
Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting the Change in Control, Executive shall appoint another
nationally recognized accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by the Company. Any Gross-Up Payment, as determined pursuant to this
Section 10, shall be paid by the Company to Executive within five days of the
receipt of the Accounting Firm’s determination. Any determination by the
Accounting Firm shall be binding upon the Company and Executive. As a result of
the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
Section 10(c) and Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of Executive.
 
(c)  The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after Executive is informed in
writing of such claim and shall apprise the Company of the nature of such claim
and the date on which such claim is requested to be paid. The Executive shall
not pay such claim prior to the expiration of the 30-day period following the
date on which it gives such notice to the Company (or such shorter period ending
on the date that any payment of taxes with respect to such claim is due). If the
Company notifies Executive in writing prior to the expiration of such period
that it desires to contest such claim, Executive shall:
 
(i)  give the Company any information reasonably requested by the Company
relating to such claim,
 
(ii)  take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,
 
(iii)  cooperate with the Company in good faith in order effectively to contest
such claim, and
 
(iv)  permit the Company to participate in any proceedings relating to such
claim;



12



--------------------------------------------------------------------------------

 
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation of the foregoing provisions of
this Section 10(c), the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and Executive agrees to prosecute such contest
to a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Executive to pay such
claim and sue for a refund, the Company shall advance the amount of such payment
to Executive, on an interest-free basis and shall indemnify and hold Executive
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest or penalties with respect thereto) imposed with respect to such advance
or with respect to any imputed income with respect to such advance; and further
provided that any extension of the statute of limitations relating to payment of
taxes for the taxable year of Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.
 
(d)  If, after the receipt by Executive of an amount advanced by the Company
pursuant to Section 10(c), Executive becomes entitled to receive any refund with
respect to such claim, Executive shall (subject to the Company’s complying with
the requirements of Section 10(c)) promptly pay to the Company the amount of
such refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after the receipt by Executive of an amount advanced by
the Company pursuant to Section 10(c), a determination is made that Executive
shall not be entitled to any refund with respect to such claim and the Company
does not notify Executive in writing of its intent to contest such denial of
refund prior to the expiration of 30 days after such determination, then such
advance shall be forgiven and shall not be required to be repaid and the amount
of such advance shall offset, to the extent thereof, the amount of Gross-Up
Payment required to be paid.
 
11.  Costs of Enforcement.    Unless otherwise provided by the arbitrator(s) in
an arbitration proceeding pursuant to Section 14 hereof, in any action taken in
good faith relating to the enforcement of this Agreement or any provision
herein, Executive shall be entitled to be paid any and all costs and expenses
incurred by him in enforcing or establishing his rights thereunder, including,
without limitation, reasonable attorneys’ fees, whether suit be brought or not,
and whether or not incurred in trial, bankruptcy or



13



--------------------------------------------------------------------------------

 
appellate proceedings, but only if Executive is successful on at least one
material issue raised in the enforcement proceeding.
 
12.  Representations and Warranties.    Executive hereby represents and warrants
to the Company that Executive is not a party to, or otherwise subject to, any
covenant not to compete with any person or entity, and Executive’s execution of
this Agreement and performance of his obligations hereunder will not violate the
terms or conditions of any contract or obligation, written or oral, between
Executive and any other person or entity.
 
13.  Restrictions on Conduct of Executive.
 
(a)  General.    Executive and the Company understand and agree that the purpose
of the provisions of this Section 13 is to protect legitimate business interests
of the Company, as more fully described below, and is not intended to eliminate
Executive’s post-employment competition with the Company per se, nor is it
intended to impair or infringe upon Executive’s right to work, earn a living, or
acquire and possess property from the fruits of his labor. Executive hereby
acknowledges that the post-employment restrictions set forth in this Section 13
are reasonable and that they do not, and will not, unduly impair his ability to
earn a living after the termination of this Agreement. Therefore, subject to the
limitations of reasonableness imposed by law, Executive shall be subject to the
restrictions set forth in this Section 13.
 
(b)  Definitions.    The following terms used in this Section 13 shall have the
meanings assigned to them below, which definitions shall apply to both the
singular and the plural forms of such terms:
 
“Competitive Position” means any employment with a Competitor in which Executive
will use or is likely to use any Confidential Information or Trade Secrets, or
in which Executive has duties for such Competitor that relate to Competitive
Services and that are the same or similar to those services actually performed
by Executive for the Company;
 
“Competitive Services” means the provision of products and services to
facilitate or assist with the movement of electronic commerce, including without
limitation, payment and financial information, merchant and cardholder
processing, credit and debit transaction processing, check guarantee and
verification, electronic authorization and capture, terminal management
services, portfolio risk management, purchase card services, financial
electronic data interchange, and cash management services, including internet
applications of any of the foregoing.
 
“Competitor” means any Person engaged, wholly or in part, in Competitive
Services, including without limitation, Equifax Inc., Vital, Electronic Data
Systems Corporation, Concord EFS, Inc., First Data Corporation, Total System
Services, Inc., Nova Corporation, Harbinger Corporation, First USA, Inc., First
USA Paymentech, Inc., and Automatic Data Processing, Inc.



14



--------------------------------------------------------------------------------

 
“Confidential Information” means all information regarding the Company, its
activities, business or clients that is the subject of reasonable efforts by the
Company to maintain its confidentiality and that is not generally disclosed by
practice or authority to persons not employed by the Company, but that does not
rise to the level of a Trade Secret. “Confidential Information” shall include,
but is not limited to, financial plans and data concerning the Company;
management planning information; business plans; operational methods; market
studies; marketing plans or strategies; product development techniques or plans;
lists of current or prospective customers; details of customer contracts;
current and anticipated customer requirements; past, current and planned
research and development; business acquisition plans; and new personnel
acquisition plans. “Confidential Information” shall not include information that
has become generally available to the public by the act of one who has the right
to disclose such information without violating any right or privilege of the
Company. This definition shall not limit any definition of “confidential
information” or any equivalent term under state or federal law.
 
“Determination Date” means the date of termination of Executive’s employment
with the Company for any reason whatsoever or any earlier date of an alleged
breach of the Restrictive Covenants by Executive.
 
“Person” means any individual or any corporation, partnership, joint venture,
limited liability company, association or other entity or enterprise.
 
“Principal or Representative” means a principal, owner, partner, shareholder,
joint venturer, investor, member, trustee, director, officer, manager, employee,
agent, representative or consultant.
 
“Protected Customers” means any Person to whom the Company has sold its products
or services or solicited to sell its products or services during the twelve (12)
months prior to the Determination Date.
 
“Protected Employees” means employees of the Company who were employed by the
Company at any time within six (6) months prior to the Determination Date.
 
“Restricted Period” means the Employment Period and a period extending two (2)
years from the termination of Executive’s employment with the Company.
 
“Restricted Territory” means the States of California, Florida, Georgia,
Illinois, Maryland, Michigan, New York, Pennsylvania and Texas, plus Canada, the
United Kingdom and South America.



15



--------------------------------------------------------------------------------

 
“Restrictive Covenants” means the restrictive covenants contained in Section
13(c) hereof.
 
“Trade Secret” means all information, without regard to form, including, but not
limited to, technical or non-technical data, a formula, a pattern, a
compilation, a program, a device, a method, a technique, a drawing, a process,
financial data, financial plans, product plans, distribution lists or a list of
actual or potential customers, advertisers or suppliers which is not commonly
known by or available to the public and which information: (A) derives economic
value, actual or potential, from not being generally known to, and not being
readily ascertainable by proper means by, other persons who can obtain economic
value from its disclosure or use; and (B) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy. Without limiting the
foregoing, Trade Secret means any item of Confidential Information that
constitutes a “trade secret(s)” under the common law or applicable state law.
 
(c)  Restrictive Covenants.
 
(i)  Restriction on Disclosure and Use of Confidential Information and Trade
Secrets.    Executive understands and agrees that the Confidential Information
and Trade Secrets constitute valuable assets of the Company and its affiliated
entities, and may not be converted to Executive’s own use. Accordingly,
Executive hereby agrees that Executive shall not, directly or indirectly, at any
time during the Restricted Period reveal, divulge, or disclose to any Person not
expressly authorized by the Company any Confidential Information, and Executive
shall not, directly or indirectly, at any time during the Restricted Period use
or make use of any Confidential Information in connection with any business
activity other than that of the Company. Throughout the term of this Agreement
and at all times after the date that this Agreement terminates for any reason,
Executive shall not directly or indirectly transmit or disclose any Trade Secret
of the Company to any Person, and shall not make use of any such Trade Secret,
directly or indirectly, for himself or for others, without the prior written
consent of the Company. The parties acknowledge and agree that this Agreement is
not intended to, and does not, alter either the Company’s rights or Executive’s
obligations under any state or federal statutory or common law regarding trade
secrets and unfair trade practices.
 
Anything herein to the contrary notwithstanding, Executive shall not be
restricted from disclosing or using Confidential Information that is required to
be disclosed by law, court order or other legal process; provided, however, that
in the event disclosure is required by law, Executive shall provide the Company
with prompt notice of such requirement so that the Company may seek an
appropriate protective order prior to any such required disclosure by Executive.
 
(ii)  Non-solicitation of Protected Employees.    Executive understands and
agrees that the relationship between the Company and each of its Protected
Employees constitutes a valuable asset of the Company and may not be converted
to Executive’s own use. Accordingly, Executive hereby agrees that during the
Restricted



16



--------------------------------------------------------------------------------

 
Period Executive shall not directly or indirectly on Executive’s own behalf or
as a Principal or Representative of any Person or otherwise solicit or induce
any Protected Employee to terminate his or her employment relationship with the
Company or to enter into employment with any other Person.
 
(iii)  Restriction on Relationships with Protected Customers.    Executive
understands and agrees that the relationship between the Company and each of its
Protected Customers constitutes a valuable asset of the Company and may not be
converted to Executive’s own use. Accordingly, Executive hereby agrees that,
during the Restricted Period, Executive shall not, without the prior written
consent of the Company, directly or indirectly, on Executive’s own behalf or as
a Principal or Representative of any Person, solicit, divert, take away or
attempt to solicit, divert or take away a Protected Customer for the purpose of
providing or selling Competitive Services; provided, however, that the
prohibition of this covenant shall apply only to Protected Customers with whom
Executive had Material Contact on the Company’s behalf during the twelve (12)
months immediately preceding the termination of his employment hereunder. For
purposes of this Agreement, Executive had “Material Contact” with a Protected
Customer if (a) he had business dealings with the Protected Customer on the
Company’s behalf; (b) he was responsible for supervising or coordinating the
dealings between the Company and the Protected Customer; or (c) he obtained
Trade Secrets or Confidential Information about the customer as a result of his
association with the Company.
 
(iv)  Non-competition with the Company.    The parties acknowledge: (A) that
Executive’s services under this Agreement require special expertise and talent
in the provision of Competitive Services and that Executive will have
substantial contacts with customers, suppliers, advertisers and vendors of the
Company; (B) that pursuant to this Agreement, Executive will be placed in a
position of trust and responsibility and he will have access to a substantial
amount of Confidential Information and Trade Secrets and that the Company is
placing him in such position and giving him access to such information in
reliance upon his agreement not to compete with the Company during the
Restricted Period; (C) that due to his management duties, Executive will be the
repository of a substantial portion of the goodwill of the Company and would
have an unfair advantage in competing with the Company; (D) that due to
Executive’s special experience and talent, the loss of Executive’s services to
the Company under this Agreement cannot reasonably or adequately be compensated
solely by damages in an action at law; (E) that Executive is capable of
competing with the Company; and (F) that Executive is capable of obtaining
gainful, lucrative and desirable employment that does not violate the
restrictions contained in this Agreement. In consideration of the compensation
and benefits being paid and to be paid by the Company to Executive hereunder,
Executive hereby agrees that, during the Restricted Period, Executive will not,
without prior written consent of the Company, directly or indirectly seek or
obtain a Competitive Position in the Restricted Territory with a Competitor;
provided, however, that the provisions of this Agreement shall not be deemed to
prohibit the ownership by Executive of any securities of the Company or its
affiliated entities or not more than five percent (5%) of any class of



17



--------------------------------------------------------------------------------

 
securities of any corporation having a class of securities registered pursuant
to the Securities Exchange Act of 1934, as amended.
 
(d)  Enforcement of Restrictive Covenants.
 
(i)  Rights and Remedies Upon Breach.    In the event Executive breaches, or
threatens to commit a breach of, any of the provisions of the Restrictive
Covenants, the Company shall have the following rights and remedies, which shall
be independent of any others and severally enforceable, and shall be in addition
to, and not in lieu of, any other rights and remedies available to the Company
at law or in equity:
 
(A)  the right and remedy to enjoin, preliminarily and permanently, Executive
from violating or threatening to violate the Restrictive Covenants and to have
the Restrictive Covenants specifically enforced by any court of competent
jurisdiction, it being agreed that any breach or threatened breach of the
Restrictive Covenants would cause irreparable injury to the Company and that
money damages would not provide an adequate remedy to the Company; and
 
(B)  the right and remedy to require Executive to account for and pay over to
the Company all compensation, profits, monies, accruals, increments or other
benefits derived or received by Executive as the result of any transactions
constituting a breach of the Restrictive Covenants.
 
(ii)  Severability of Covenants.    Executive acknowledges and agrees that the
Restrictive Covenants are reasonable and valid in time and scope and in all
other respects. The covenants set forth in this Agreement shall be considered
and construed as separate and independent covenants. Should any part or
provision of any covenant be held invalid, void or unenforceable in any court of
competent jurisdiction, such invalidity, voidness or unenforceability shall not
render invalid, void or unenforceable any other part or provision of this
Agreement. If any portion of the foregoing provisions is found to be invalid or
unenforceable by a court of competent jurisdiction because its duration, the
territory, the definition of activities or the definition of information covered
is considered to be invalid or unreasonable in scope, the invalid or
unreasonable term shall be redefined, or a new enforceable term provided, such
that the intent of the Company and Executive in agreeing to the provisions of
this Agreement will not be impaired and the provision in question shall be
enforceable to the fullest extent of the applicable laws.
 
14.  Arbitration.    Any claim or dispute arising under this Agreement (other
than under Section 13) shall be subject to arbitration, and prior to commencing
any court action, the parties agree that they shall arbitrate all such
controversies. The arbitration shall be conducted in Atlanta, Georgia, in
accordance with the Employment Dispute Rules of the American Arbitration
Association and the Federal Arbitration Act, 9 U.S.C. §1, et. seq. The
arbitrator(s) shall be authorized to award both liquidated and actual damages,
in addition to injunctive relief, but no punitive damages. The arbitrator(s) may
also award attorney’s fees and costs, without regard to any restriction on the
amount of such award



18



--------------------------------------------------------------------------------

 
under Georgia or other applicable law. Such an award shall be binding and
conclusive upon the parties hereto, subject to 9 U.S.C. §10. Each party shall
have the right to have the award made the judgment of a court of competent
jurisdiction.
 
Initials of parties as to this Section 14:
Company:                                      
Executive:                                     
 
15.  Letter of Credit.    In order to ensure the payment of the severance
benefit provided for in Section 8(c)(ii) of this Agreement, immediately
following the commencement of any action by a third party with the aim of
effecting a Change in Control of the Company, or the publicly-announced threat
by a third party to commence any such action, the Company shall establish an
irrevocable standby Letter of Credit issued by a national banking association in
favor of Executive in the amount of the severance payment that would have been
paid to Executive under Section 8(c)(ii) if the Date of Termination had occurred
on the date of commencement, or publicly-announced threat of commencement, of
such action by the third party. Such Letter of Credit shall provide that the
issuer thereof, subject only to Executive’s written certification to such issuer
that Executive is entitled to payment of the severance benefit pursuant to
Section 8(c)(ii) of this Agreement and that the Company shall have failed to
commence payment of such benefit to Executive, shall have the unconditional
obligation to pay the amount of such Letter of Credit to Executive in 24 equal
monthly installments commencing on the first day of the month following the Date
of Termination. In the event that subsequent to commencement of such installment
payments to Executive pursuant to such Letter of Credit (i) the Company and
Executive shall mutually agree that Executive shall not have been entitled to
payment of the severance benefit pursuant to Section 8(c)(ii) of this Agreement
or (ii) a court of competent jurisdiction shall finally adjudge Executive not to
have been entitled to payment of such severance benefit and such judgment shall
have been affirmed on appeal or shall not have been appealed within any time
period specified for the filing of an appeal, Executive shall promptly pay to
the Company the total amount previously paid to Executive by the issuer of such
Letter of Credit and no further payment shall be made to Executive pursuant to
such Letter of Credit.
 
16.  Assignment and Successors.
 
(a)  This Agreement is personal to Executive and without the prior written
consent of the Company shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by the Executive’s legal representatives.
 
(b)  This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.
 
(c)  The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business



19



--------------------------------------------------------------------------------

 
and/or assets of the Company to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.
 
17.  Miscellaneous.
 
(a)  Waiver.    Failure of either party to insist, in one or more instances, on
performance by the other in strict accordance with the terms and conditions of
this Agreement shall not be deemed a waiver or relinquishment of any right
granted in this Agreement or of the future performance of any such term or
condition or of any other term or condition of this Agreement, unless such
waiver is contained in a writing signed by the party making the waiver.
 
(b)  Severability.    If any provision or covenant, or any part thereof, of this
Agreement should be held by any court to be invalid, illegal or unenforceable,
either in whole or in part, such invalidity, illegality or unenforceability
shall not affect the validity, legality or enforceability of the remaining
provisions or covenants, or any part thereof, of this Agreement, all of which
shall remain in full force and effect.
 
(c)  Other Agents.    Nothing in this Agreement is to be interpreted as limiting
the Company from employing other personnel on such terms and conditions as may
be satisfactory to it.
 
(d)  Entire Agreement.    Except as provided herein, this Agreement contains the
entire agreement between the Company and Executive with respect to the subject
matter hereof and, from and after the Effective Date, this Agreement shall
supersede any other agreement between the parties with respect to the subject
matter hereof.
 
(e)  Governing Law.    Except to the extent preempted by federal law, and
without regard to conflict of laws principles, the laws of the State of Georgia
shall govern this Agreement in all respects, whether as to its validity,
construction, capacity, performance or otherwise.
 
(f)  Notices.    All notices, requests, demands and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given if delivered or three days after mailing if mailed, first class,
certified mail, postage prepaid:
 
To Company:         Global Payments Inc.
                                Four Corporate Square
                                Atlanta, Georgia 30329-2010
                                Office of the Corporate Secretary



20



--------------------------------------------------------------------------------

 
To Executive:         Jeffery C. McWey
                                9085 Nesbit Lakes Drive
                                Alpharetta, GA 30022
 
Any party may change the address to which notices, requests, demands and other
communications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.
 
(g)  Amendments and Modifications.    This Agreement may be amended or modified
only by a writing signed by both parties hereto, which makes specific reference
to this Agreement.



21



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Employment Agreement as of the date first above written.
GLOBAL PAYMENTS INC.
By:
 
/s/ Paul R. Garcia

--------------------------------------------------------------------------------

   
Paul R. Garcia
   
President and Chief Executive Officer
     
EXECUTIVE:
By:
 
/s/ Jeffery C. McWey

--------------------------------------------------------------------------------

   
Jeffery C. McWey
           

 
 
 
 
 
 



22



--------------------------------------------------------------------------------

 
EXHIBIT A
Form of Release
 
This Release is granted effective as of the              day of             ,
            , by Jeffery C. McWey (“Executive”) in favor of Global Payments Inc.
(the “Company”). This is the Release referred to that certain Employment
Agreement effective as of October 26, 2001 by and between the Company and
Executive (the “Employment Agreement”). Executive gives this Release in
consideration of the Company’s promises and covenants as recited in the
Employment Agreement, with respect to which this Release is an integral part.
 
1.  Release of the Company.    Executive, for himself, his successors, assigns,
attorneys, and all those entitled to assert his rights, now and forever hereby
releases and discharges the Company and its respective officers, directors,
stockholders, trustees, employees, agents, parent corporations, subsidiaries,
affiliates, estates, successors, assigns and attorneys (“the Released Parties”),
from any and all claims, actions, causes of action, sums of money due, suits,
debts, liens, covenants, contracts, obligations, costs, expenses, damages,
judgments, agreements, promises, demands, claims for attorney’s fees and costs,
or liabilities whatsoever, in law or in equity, which Executive ever had or now
has against the Released Parties, including any claims arising by reason of or
in any way connected with any employment relationship which existed between the
Company or any of its parents, subsidiaries, affiliates, or predecessors, and
Executive. It is understood and agreed that this Release is intended to cover
all actions, causes of action, claims or demands for any damage, loss or injury,
which may be traced either directly or indirectly to the aforesaid employment
relationship, or the termination of that relationship, that Executive has, had
or purports to have, from the beginning of time to the date of this Release,
whether known or unknown, that now exists, no matter how remotely they may be
related to the aforesaid employment relationship including but not limited to
claims for employment discrimination under federal or state law, except as
provided in Paragraph 2; claims arising under Title VII of the Civil Rights Act,
42 U.S.C. § 2000(e), et seq. or the Americans With Disabilities Act, 42 U.S.C.
§ 12101 et seq.; claims for statutory or common law wrongful discharge,
including any claims arising under the Fair Labor Standards Act, 29 U.S.C. § 201
et seq.; claims for attorney’s fees, expenses and costs; claims for defamation;
claims for wages or vacation pay; claims for benefits, including any claims
arising under the Executive Retirement Income Security Act, 29 U.S.C. § 1001, et
seq.; and provided, however, that nothing herein shall release the Company of
its obligations to Executive under the Employment Agreement or any other
contractual obligations between the Company or its affiliates and Executive, or
any indemnification obligations to Executive under the Company’s bylaws,
certificate of incorporation, Delaware law or otherwise.
 
2.  Release of Claims Under Age Discrimination in Employment Act.    Without
limiting the generality of the foregoing, Executive agrees that by executing
this Release, he has released and waived any and all claims he has or may have
as of the date of this Release for age discrimination under the Age
Discrimination in Employment Act, 29 U.S.C. § 621, et seq. It is understood that
Executive is advised to consult with an attorney prior to executing this
Release; that he in fact has consulted a knowledgeable,



23



--------------------------------------------------------------------------------

 
competent attorney regarding this Release; that he may, before executing this
Release, consider this Release for a period of twenty-one (21) calendar days;
and that the consideration he receives for this Release is in addition to
amounts to which he was already entitled. It is further understood that this
Release is not effective until seven (7) calendar days after the execution of
this Release and that Executive may revoke this Release within seven (7)
calendar days from the date of execution hereof.
 
Executive agrees that he has carefully read this Release and is signing it
voluntarily. Executive acknowledges that he has had twenty one (21) days from
receipt of this Release to review it prior to signing or that, if Executive is
signing this Release prior to the expiration of such 21-day period, Executive is
waiving his right to review the Release for such full 21-day period prior to
signing it. Executive has the right to revoke this release within seven (7) days
following the date of its execution by him. However, if Executive revokes this
Release within such seven (7) day period, no severance benefit will be payable
to him under the Employment Agreement and he shall return to the Company any
such payment received prior to that date.
 
EXECUTIVE HAS CAREFULLY READ THIS RELEASE AND ACKNOWLEDGES THAT IT CONSTITUTES A
GENERAL RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS AGAINST THE COMPANY UNDER THE
AGE DISCRIMINATION IN EMPLOYMENT ACT. EXECUTIVE ACKNOWLEDGES THAT HE HAS HAD A
FULL OPPORTUNITY TO CONSULT WITH AN ATTORNEY OR OTHER ADVISOR OF HIS CHOOSING
CONCERNING HIS EXECUTION OF THIS RELEASE AND THAT HE IS SIGNING THIS RELEASE
VOLUNTARILY AND WITH THE FULL INTENT OF RELEASING THE COMPANY FROM ALL SUCH
CLAIMS.



24